DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 claims “a silicon oxynitride film adhesive to one or more of a metal, or a transparent electrically conductive oxide”. 
It is unclear if the invention as a whole is solely a silicon oxynitride film or specifically to a silicon oxynitride film on one or more of a metal, or a transparent electrically conductive oxide. 
Further, claim 1 claims “being wet etchable and remaining adhesive to form an opening”. 
It is unclear if claim 1 is claiming wet etchable as a property of a silicon oxynitride film on to one or more of a metal, or a transparent electrically conductive oxide or if 

Further, claim 1 claims “electrode surface”. It is unclear if the one or more of a metal or the transparent electrically conductive oxide is the electrode surface. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 claims “one or more of a metal, or a transparent electrically conductive oxide”. 
Claims 4 and 18 claims a semiconductor material selected from silicon or compound semiconductor. 
Paragraph 11 of the instant specification teaches “The electrode material may be selected from a metal, transparent conductive oxide or semiconductor material. In one embodiment, the metal is a noble metal selected from gold, platinum, palladium, or 
A semiconductor is not a metal or a transparent conductive oxide and therefore does not limit the claim of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drescher et al (20110223415).
Drescher teaches a glass product. 
Drescher, abstract, teaches a glass substrate with a transparent and conductive indium tin oxide layer having a covering layer. 
Drescher, paragraph 28 of the PGPUB, teaches the covering layer to be a silicon oxynitride layer.

Further, Drescher teaches a transparent and conductive indium tin oxide layer having a silicon oxynitride layer without requiring an adhesion layer as claimed in claim 1. 
A phrase of “usable in a micro-electromechanical device or a microfabricated devicet” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.



Regarding claims 4 and 18, Drescher teaches indium tin oxide which is a compound semiconductor. 

Regarding claim 5, Drescher, abstract, teaches a glass substrate with a transparent and conductive indium tin oxide layer having a covering layer. 

Regarding claims 6-8, How the silicon oxynitride film is made, particularly the process steps of deposition, the source of silicon and the gaseous species, are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the silicon oxynitride film is the same product cited to in Drescher.
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences 
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).


Claims 1, 4, 6-8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al (6727166).
Yeh, col. 1, teaches a method is presented for forming a transistor gate structure. A gate oxide layer is formed. Gate material is deposited on the gate oxide layer. A layer of silicon oxynitride is deposited on the gate material. The layer of silicon oxynitride, the gate material and the gate oxide layer are etched to form a gate structure. A silicon oxynitride layer remains on top of the gate structure. A wet chemical process is performed to remove the silicon oxynitride layer from the top of the gate structure. 

The wet strip process selectively etches the SiON layer, but leaves the remainder of the wafer, most importantly the gate oxide (e.g., a thermal oxide), untouched. 
Polysilicon as taught by Yeh reads on a metal as claimed in claim 1. 
The transistor gate structure as taught by Yeh is the same silicon oxynitride film adhesion to polysilicon metal as claimed in claim 1 and therefore it would be expected that as taught by Yeh would be wet etchable and remaining adhesive would form an opening to define and expose an electrode surface, the opening and the electrode surface being free of damage and contaminants as compared to a film subjected to plasma etching as claimed in claim 1. 
A phrase of “usable in a micro-electromechanical device or a microfabricated devicet” is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951). Where the claimed and prior art product(s) are identical or substantially identical, or are produced by identical or substantially identical process(es) the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed .product(s), see In re Best, 195USPQ 430.


Regarding claim 4, Yeh teaches polysilicon. 

Regarding claims 6-8, How the silicon oxynitride film is made, particularly the process steps of deposition, the source of silicon and the gaseous species, are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the silicon oxynitride film is the same product cited to in Yeh.
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).

Regarding claim 18, Yeh teaches the film being adhesive to polysilicon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (6727166) in view of Niimi et al (20150187903).
Yeh, col. 1, teaches a method is presented for forming a transistor gate structure. A gate oxide layer is formed. Gate material is deposited on the gate oxide layer. A layer of silicon oxynitride is deposited on the gate material. The layer of silicon oxynitride, the gate material and the gate oxide layer are etched to form a gate structure. A silicon oxynitride layer remains on top of the gate structure. A wet chemical process is performed to remove the silicon oxynitride layer from the top of the gate structure. 
The gate material is amorphous silicon. Alternatively, the gate material can be polysilicon, annealed amorphous silicon or another type of gate material. 
The wet strip process selectively etches the SiON layer, but leaves the remainder of the wafer, most importantly the gate oxide (e.g., a thermal oxide), untouched. 
Although Yeh teaches the gate material can be polysilicon, Yeh does not teach the gate material to be a metal. 

Niimi, paragraph 3 of the PGPUB, teaches as the geometries for integrated circuits have scaled to smaller and smaller dimensions, it has become necessary to replace polysilicon transistor gates with metal gates to enable scaling to continue to smaller dimensions. When voltage is applied to a polysilicon gate the polysilicon grains next to the gate dielectric become depleted of carriers increasing the electrical thickness of the gate dielectric and exacerbating short channel effects. Metal gates do not deplete when voltage is applied to the metal gate.
 Niimi, paragraph 20 of the PGPUB, teaches the PMOS metal gate material 154 may contain for example, one or more metals from the group consisting of titanium nitride, tantalum nitride, aluminum, and platinum.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use platinum as taught by Niimi as the gate material as taught by Yeh as metal gates do not deplete when voltage is applied to the metal gate compared to polysilicon. 
The transistor gate structure comprising a platinum gate material as taught by the reference is the same silicon oxynitride film adhesion to a metal as claimed in claim 1 and therefore it would be expected that as taught by the references would be wet etchable and remaining adhesive would form an opening to define and expose an electrode surface, the opening and the electrode surface being free of damage and contaminants as compared to a film subjected to plasma etching as claimed in claim 1. 


Regarding claim 2, Niimi teaches platinum. 

Regarding claim 5, although Yeh teaches a gate oxide layer, Yeh does not teach a specific gate oxide layer. 
Niimi, paragraph 19 of the PGPUB, teaches the gate oxide dielectric 144 is formed in the low voltage transistor trenches 170 and 176, and high-k dielectric 150 is deposited. In an example embodiment, approximately 0.6 nm SiOx 144 is chemically grown using SC1. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
SiOx as taught by the references reads on a substrate comprising silicon, glass or a ceramic as claimed in claim 5. 

Regarding claims 6-8, How the silicon oxynitride film is made, particularly the process steps of deposition, the source of silicon and the gaseous species, are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the silicon oxynitride film is the same product cited to in Yeh and Niimi.
In the event any differences can be shown for the product of the product-by- process claims 1, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (6727166) as applied to claim 1 and further in view of Niimi et al (20150187903).
Regarding claim 5, although Yeh teaches a gate oxide layer, Yeh does not teach a specific gate oxide layer. 
Niimi, paragraph 19 of the PGPUB, teaches the gate oxide dielectric 144 is formed in the low voltage transistor trenches 170 and 176, and high-k dielectric 150 is deposited. In an example embodiment, approximately 0.6 nm SiOx 144 is chemically grown using SC1. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use SiOx as taught by Niimi as the gate oxide layer as taught by Yeh as this is one common gate material that can be chemically grown using SC1. 
SiOx as taught by the references reads on a substrate comprising silicon, glass or a ceramic as claimed in claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6326231 teaches use of silicon oxynitride ARC for metal layers. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/2/2021